TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00043-CR




                                Kent Anthony Krueger, Appellant


                                                 v.


                                  The State of Texas, Appellee




        FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
           NO. 2001-003, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                            MEMORANDUM                   OPINION


               Kent Anthony Krueger seeks to appeal from a judgment of conviction for retaliation.

Sentence was imposed on April 24, 2001. Notice of appeal was filed on January 2, 2003, long after the

time for perfecting appeal had expired. See Tex. R. App. P. 26.2(a). Under the circumstances, we lack

jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of

jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d
519, 522-23 (Tex. Crim. App. 1996).
                 The appeal is dismissed.




                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: February 6, 2003

Do Not Publish